Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 27, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  151076                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151076
                                                                    COA: 325582
                                                                    Wayne CC: 14-009613-FH
  KAMERON LEO KILGO,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal prior to decision by the
  Court of Appeals is considered. We direct the Clerk to schedule oral argument on
  whether to grant the application or take other action. MCR 7.302(H)(1). The parties
  shall file supplemental briefs within 42 days of the date of this order addressing: (1)
  whether this Court’s decision in People v Cash, 419 Mich 230 (1984), remains viable;
  and (2) whether the denial of the ability to assert the defense of reasonable mistake of age
  or fact violates due process or equal protection principles. The parties should not submit
  mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 27, 2015
           s0520
                                                                               Clerk